FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMRIK SINGH AULAKH,                               No. 08-70532

               Petitioner,                        Agency No. A098-814-443

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Amrik Singh Aulakh, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of

fact, including adverse credibility determinations. See Chebchoub v. INS, 257 F.3d

1038, 1042 (9th Cir. 2001). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon the inconsistency regarding whether Aulakh knew his brother was

involved with militants, which was the basis for Aulakh’s purported mistreatment

by police. See id. at 1043. In the absence of credible testimony, Aulakh’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Because Aulakh’s CAT claim is based on the same testimony found to be

not credible, and Aulakh does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to India, his CAT claim fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70532